Citation Nr: 1612272	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  11-12 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability

3.  Entitlement to service connection for a left hand disability.

4.  Entitlement to a rating in excess of 20 percent for residuals of shell fragment wounds, left anterior chest and left upper arm, with retained foreign bodies, slight, evaluated as moderate injury to muscle group II, left (minor).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Agency of Original Jurisdiction (AOJ) last adjudicated the Veteran's appeals in a September 2012 Supplemental Statement of the Case.  Since that time, additional medical evidence in the form of ongoing VA treatment records have been associated with the Veteran's claims file, to include a recent June 2016 report submitted by the Veteran.  The Veteran has waived consideration of such evidence by the regional office in the first instance.  See a February 2016 letter from the Veteran. 

At the January 2016 hearing, the Veteran asserted that he had lost strength to the right arm completely, and it has started to go numb.  See the January 2016 hearing transcript, at 4-5.  The Veteran is separately rated (10 percent) for service-connected residuals of a shell fragment wound to the right arm (major).  To the extent the Veteran is asking for a disability rating in excess of 10 percent for his right arm disability, the Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The Veteran's increased rating claim for his service-connected shrapnel wound residuals to the chest and left upper arm is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has traumatic arthritis of the right knee that is related to injury sustained during his period of service.  

2.  The Veteran has traumatic arthritis of the left knee that is related to injury sustained during his period of service.

3.  The Veteran's left hand disability did not manifest in service, and arthritis was not manifest within one year after separation from service and is unrelated to service.


CONCLUSIONS OF LAW

1.  Traumatic arthritis of the right knee was incurred in active service.  38 U.S.C.A. §§ 5107, 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Traumatic arthritis of the left knee was incurred in active service.  38 U.S.C.A. §§ 5107, 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The Veteran's left hand disability was not incurred in or aggravated by service, and arthritis is not presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015). 

The Board is granting the Veteran's service-connection claims for right and left knee traumatic arthritis .  Any failure to comply with the duties to notify or assist with respect to these appeals is rendered moot by the favorable action taken below.

With respect to the Veteran's service-connection claim for a left hand disability, VA satisfied its notice requirements under the VCAA in an August 2009 letter. 

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, relevant post-service VA treatment records, his own lay statements, and the statements of his friends and family.  The Board recognizes that the Veteran indicated at his January 2016 hearing that he sought treatment for his knee disabilities from VA's facilities beginning in 1971, but the record only contains VA treatment records dated from 1999 to the present.  The Board need not remand this case to attempt to obtain such records, as the Board is granting the Veteran's service-connection claims for right and left knee traumatic arthritis herein.  The Veteran has not alleged that he received treatment for any other disability, to include his left hand disability, prior to 1999.  Indeed, the evidence already of record includes a March 16, 2009 VA treatment report indicating that the Veteran had pain in his left hand that started a few months prior, and that he had not received previous treatment.  As such, there is no indication that that anything contained in the Veteran's prior VA treatment records would be relevant to this appeal.  Cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).
The Veteran has been afforded a VA examination during the appeal period to assess the nature and etiology of his left hand disability.  The Board observes that the findings contained within the examination report, dated in August 2011 and as supplemented in September 2011 and May 2012, are adequate for adjudicatory purposes.  The reports reflect that the VA examiner reviewed the Veteran's past medical history, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered conclusions consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

During the January 2016 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the appeal decided on the merits below has been consistent with said provisions.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability manifests to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish the chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F. 3d 1331, 1338 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic per 38 C.F.R. § 3.309(a)).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A. Right and Left Knee

The Veteran asserts that his current right and left knee disabilities were incurred during his period of active service.  In particular, the Veteran asserts that he sustained injury to both knees during a mortar blast while serving on combat duty in Vietnam.  

It is undisputed that the Veteran has current disability of each knee.  An August 2011 VA examiner assessed the Veteran as having mild degenerative disease of the left and right knee.  Dr. S.E.B., an orthopedic surgeon with VA, subsequently revised this assessment, noting the presence of posttraumatic osteoarthritis, progressive.  See a January 7, 2016 VA Orthopedic Surgery Consult.

It is also undisputed that the Veteran served, and was injured in combat while in Vietnam.  He is the recipient of the Purple Heart, the Combat Infantryman Badge, and the Bronze Star with device.  His service treatment records confirm that that on or about June 13, 1969, the Veteran was wounded during a mortar attack in Vietnam, suffering mortar fragment wounds to the left arm, chest and face.  See a June 15, 1969 Clinical Record Cover Sheet.  The combat provisions of 38 U.S.C.A. § 1154 are therefore applicable to this claim. 

Section 1154(b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected"); see also Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed.Cir.1994) (noting that section 1154(b) "evinces a strong intent to provide generously for the service-connected disabilities of combat veterans by liberalizing the methods of proof allowed"); Wade v. West, 11 Vet. App. 302, 304-05 (1998) (discussing Collette and subsequent decisions of this Court interpreting section 1154(b) as reducing the evidentiary burden only as to the question of in-service incurrence).  In other words, under section 1154(b), lay statements may be sufficient to establish the in-service incurrence of an injury or disease, but application of that section does not alter the fundamental requirements of a current disability or a nexus to service.

In consideration of the combat provisions of 38 U.S.C.A. § 1154, the Board accepts the Veteran lay statements alleging that the blast injury in-service also resulted an injury to his knees as credible, even though such injury is not specifically documented in his service treatment records.  The key question at issue is whether the Veteran's current left and right knee arthritis is related to this in-service injury.

There is only one medical opinion of record addressing the etiology of the Veteran's left and right knee disabilities.  In August 2011, a VA examiner reviewed the Veteran's medical history and examined the Veteran's knees.  Although the August 2011 examiner stated that it was less likely than not that the Veteran's knee disabilities were incurred in or caused by the claimed in-service injury, by way of rationale, the examiner determined that  "[b]eing in combat is at least as likely as not part of the etiology which happened 42 years ago, but after service, his work history and physical activities after service are more likely significant reasons for his current DJD changes and symptoms of both knees."  
This opinion appears contradictory on its face-on the one hand concluding it is at least as likely that part of the etiology of the Veteran's knee disabilities is combat-related, and on the other hand finding it more likely that post-service activities caused his current symptoms.  While not completely satisfactory, the Board finds that when read in a light most sympathetic to the Veteran, the opinion is in fact positive, and supports a finding that the Veteran has arthritis of each knee that, at least, in part, is due to in-service combat-related trauma.  As noted above, the Veteran's orthopedic surgeon, Dr. S.E.B., recently clarified that the Veteran's disability is  posttraumatic in nature, and there is no indication in the file that the Veteran suffered any post-service trauma to either knee.  See a January 7, 2016 VA Orthopedic Surgery Consult.  Service connection for  traumatic arthritis of the right and left knee is accordingly granted.

B.  Left Hand

The Veteran similarly argues that he has a current left hand disability that was incurred in the same in-service mortar blast described above.  

With respect to current disability, the Veteran received treatment for left hand De Quervain's tenosynovitis in March 2009, and an August 2011 VA examiner has identified the presence of mild degenerative disease of the left hand.  

With respect to in-service disease or injury, as above, the Board accepts that the Veteran lay statements alleging that the in-service blast injury also resulted an injury to his left hand as credible, to include his assertion that he pulled pieces of shrapnel from in between his index and middle fingers.  

The key question at issue is again whether the Veteran's current left hand disability (degenerative disease) is related to this in-service injury.  

Only one medical examiner has provided opinions specifically addressing the etiology of the Veteran's left hand disability.  The August 2011 VA examiner pertinently determined after review of the medical history that the Veteran's degenerative changes are due to the wear and tear of the joints of the hand from use through all the years subsequent to service.   In a September 2011 Addendum Report, the August 2011 examiner explained that while it may be that the Veteran suffered a shrapnel wound to the hand in service that he removed himself, the Veteran was highly active after service, riding motorcycles and sleds, building sheds, reconstructing his home, doing plumbing and electrical, practicing karate taekwondo, and playing football and hockey.  Although the Veteran reported at the August 2011 examination he began getting a shooting pain in between his left thumb and index between 15 and 18 years prior (1993-1996), such was still many years after separation from service in 1970, and the pain was not where he pulled out a piece of metal between his second and third left fingers.  The August 2011 examiner also pointed out that the Veteran reported on a prior occasion in March 2009 that he had only had hand pain for 1.5 years prior.  The examiner added that any shrapnel hitting the left arm did not affect his left hand because his service treatment records confirmed there was no artery or nerve involvement.  The examiner concluded that the Veteran's left hand changes were degenerative, and were the result of chronic wear and tear of the joints.  The examiner's May 2012 opinion essentially reiterated these findings.  

There is no medical opinion of record contrary to that of the August 2011 VA examiner.  The Veteran was afforded opportunities both prior to, and after his January 2016 hearing to submit other medical opinion evidence contrary to the reasoned opinion of the August 2011 VA examiner above, but he has not done so.

The only evidence of record supporting the Veteran's claim is his lay assertion that he experienced a hand injury during service, and that his current disability is related to this injury.  As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this connection, the Veteran is certainly competent to observe hand pain in service following his combat-related injury.  As mentioned above, the Board accepts the Veteran's account of having injured his hand in a mortar blast during combat operations in Vietnam, to include his account of pulling out pieces of shrapnel from in between his fingers at the time.  Upon review of the record however, the Board finds that the Veteran has not presented credible lay assertions sufficient to establish the onset of a chronic left hand disability-namely, his arthritis-during service, with continuous symptoms thereafter.  Indeed, at the time of separation, he was given a "normal" clinical evaluation of his upper extremities.  See the December 9, 1969 Report of Medical Examination.  On his November 1977 Report of Medical History, he reported no specific hand pain.  

Although the Veteran reported to the August 2011 VA examiner that he had had hand pain for 15 to 18 years (which would place the onset of hand pain in between 1993-1996), in 2009, the Veteran reported to his VA treating physicians that his left hand pain began much more recently.  See, e.g., a February 24, 2009 VA Primary Care Note (at which time the Veteran complained of pain in the left wrist for 4 months "since he moved here after he moved his whole house himself"); a March 16, 2009 VA PM&R Consult (indicating left hand pain starting a few months ago, but worsening for the last few weeks; the patient has not received previous treatment); and a March 30, 2009 VA Addendum Report (noting that the Veteran reported his left hand had been hurting for 1.5 years, and really started to hurt again about 1 month ago when he was moving and doing a lot of lifting).  

In light of the fact that the Veteran (1) had a normal clinical evaluation of his upper extremities upon separation from service; (2) that he made no mention of hand problems at separation from service; (3) that he neither complained of nor received treatment for any left hand problems until February 2009, approximately 4 decades following his separation from service, (4) that he told his treating physicians when he did seek treatment, his pain began at most, 1.5 years prior; (5) that he failed to mention to his treating physicians at any time prior to filing his current claim for compensation that he had a history of left hand problems dating back to service, or that his hand disability could be related to a shrapnel wound injury; (6) the August 2011 VA examiner opined against a relationship between the Veteran's current disability and his in-service injury, citing to the Veteran's active post-service history, to the extent the Veteran now asserts he has had hand issues for decades, or even since service, the Board finds such statements simply not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

To the extent the Veteran himself asserts his current left hand disability is related to his in-service injury, the Board finds that he is not competent to diagnose the etiology of his left hand disability.  Attribution of his current disability to the injury he sustained in service relates to internal medical processes, beyond any immediately observable cause-and-effect relationship, which courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes a layperson will be competent to identify the condition, where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer").  Here, there are no Jandreau type exceptions.  Indeed, although the Veteran believed a nexus could be shown by the evidence of record, he does not stipulate, nor does the medical evidence actually show that any physician has attributed the Veteran's current left hand disability to an injury sustained in service.  As such, the Veteran's statements in this regard are not competent.  Alternatively, to the extent that they are, the Board finds the August 2011 VA examiner's medical opinions, as amended in September 2011 and May 2012, against a relationship to be of greater probative value than the Veteran's untrained assertions to the contrary. 

Here, although the Veteran had an in-service left hand injury, arthritis was not "noted" during service.  In addition, he did not have characteristic manifestations sufficient to identify the chronic disease entity.  38 C.F.R. § 3.303(b).  The Board adds that there is no indication in the record that the Veteran developed left hand arthritis within one year of separation from service in 1970.  As such, service connection for arthritis cannot be presumed under the provisions of 38 C.F.R. §§ 3.307 and 3.309. 

As the evidence is against a finding that a relationship exists between the Veteran's current left hand disability and his in-service injury, or that arthritis was manifest to a compensable degree within the Veteran's first post-service year, the Veteran's claim must fail.  Here, there is no doubt to be resolved.


ORDER

Service connection for traumatic arthritis of the right knee is granted.

Service connection for traumatic arthritis of the left knee is granted.

Service connection for a left hand disability is denied.


REMAND

The Veteran is seeking a disability rating in excess of 20 percent for residuals of shell fragment wounds, left anterior chest and left upper arm, with retained foreign bodies, slight, evaluated as moderate injury to muscle group II, left (minor).  Both the Veteran and his representative have indicated that his muscle disability has worsened in severity since the last time VA specifically evaluated muscle group II in November 2009, and have requested the appeal be remanded for an updated VA examination.  In a July 2015 Appellate brief, the Veteran's representative indicated that the Veteran's muscle disability should now be rated "severe" because he has pieces of shrapnel still in his body, he has loss of muscle tone and endurance, jagged scars, visible muscle atrophy and loss of muscle excitability.   

The medical evidence submitted since November 2009 indicates continued complaints of chest pain, and indications of shortness of breath with exertion which "may be secondary to his chest wall pain due to schrapnal (sic)"  See a June 21, 2013 VA Primary Care Note.  The Veteran testified in January 2016 of loss of strength since his last VA examination.  See the January 2016 hearing transcript, at 4.  

While new VA examinations are not warranted based merely upon the passage of time (see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)), the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  So it is in this case.

All relevant VA treatment reports dated from September 2015 to the present day that remain outstanding should be associated with the file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment reports dated from
September 2015 to the present day.

2. Schedule the Veteran for a VA examination to 
determine the nature and severity of his service-connected residuals of shell fragment wounds, left anterior chest and left upper arm, with retained foreign bodies, evaluated as injury to muscle group II, left (minor).  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims file should be made available to the examiner for review.  

3. When the development requested has been completed, 
the case should be reviewed by the AOJ on the basis of additional evidence.   If the benefit sought is denied, in whole or in part, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


